 
 
SUBSCRIPTION AGREEMENT

 
Lev Pharmaceuticals, Inc.
675 Third Avenue, Suite 2200
New York, NY 10017


Gentlemen:


The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
 
1.  This Subscription Agreement, including the Terms and Conditions for Purchase
of Units attached hereto as Annex I (collectively, this “Agreement”) is made as
of the date set forth below between Lev Pharmaceuticals, a Delaware corporation
(the “Company”), and the investor.
 
2.  The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 23,333,333 units (the “Units”), each consisting of (i) one
share (the “Share,” collectively the “Shares”) of its common stock, par value
$0.01 per share (the “Common Stock”) and (ii) one warrant (the “Warrant,”
collectively the “Warrants”) to purchase 0.20 shares of Common Stock (and the
fractional amount being the “Warrant Ratio”), for a purchase price of $1.50 per
Unit (the “Purchase Price”), reflecting a price of $1.50 per Share and $0.00 per
Warrant. The Shares issuable upon the exercise of the Warrants are referred to
herein as the “Warrant Shares.” The Warrant Shares, together with the Shares and
the Warrants, are referred to herein as the “Securities.”).
 
3.  The offering and sale of the Units (the “Offering”) are being made pursuant
to (1) an effective Registration Statement on Form S-3 (including the Prospectus
contained therein (the “Base Prospectus”), the “Registration Statement”) filed
by the Company with the Securities and Exchange Commission (the “Commission”),
(2) if applicable, certain “free writing prospectuses” (as that term is defined
in Rule 405 under the Securities Act of 1933, as amended (the “Act”)), that have
been or will be filed with the Commission and delivered to the Investor on or
prior to the date hereof and (3) a Prospectus Supplement (the “Prospectus
Supplement” and together with the Base Prospectus, the “Prospectus”) containing
certain supplemental information regarding the Securities and terms of the
Offering that will be filed with the Commission and delivered to the Investor
(or made available to the Investor by the filing by the Company of an electronic
version thereof with the Commission).
 
4.  The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Units set forth
below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agents (the “Placement Agents”) named in the
Prospectus Supplement and that there is no minimum offering amount.
 
5.  The manner of settlement of the Shares included in the Units purchased by
the Investor shall be determined by such Investor as follows (check one):
 
 
 

--------------------------------------------------------------------------------

 
[____]
A.
Delivery by crediting the account of the Investor's prime broker (as specified
by such Investor on Exhibit A annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian ("DWAC") system, whereby
Investor's prime broker shall initiate a DWAC transaction on the Closing Date
using its DTC participant identification number, and released by Securities
Transfer Corp. the Company’s transfer agent (the “Transfer Agent”), at the
Company's direction. NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF
THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

   
(I)
DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

 
(II)
REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:



JPMorgan Chase Bank, N.A.
ABA # 021000021
Account Name: Lev Pharmaceuticals/Jefferies
Account Number: 304954853
 
- OR -
 
[____]
B.
Delivery versus payment (“DVP”) through DTC (i.e., the Company shall deliver
Shares registered in the Investor’s name and address as set forth below and
released by the Transfer Agent to the Investor through DTC at the Closing
directly to the account(s) at Jefferies & Company, Inc. (“Jefferies”) identified
by the Investor and simultaneously therewith payment shall be made by Jefferies
by wire transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE
EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

 
(I)
NOTIFY JEFFERIES OF THE ACCOUNT OR ACCOUNTS AT JEFFERIES TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR, AND 

 

   
(II)
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT JEFFERIES TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.

 
IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE UNITS MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.
 
 
-2-

--------------------------------------------------------------------------------

 
6. The executed Warrant shall be delivered in accordance with the terms thereof.
 
7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a NASD member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and (c)
neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Units, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:
 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 
8. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, dated June 13, 2007, which is a part of the
Company’s Registration Statement and the documents incorporated by reference
therein (collectively, the “Disclosure Package”), prior to or in connection with
the receipt of this Agreement. The Investor acknowledges that, prior to the
delivery of this Agreement to the Company, the Investor will receive certain
additional information regarding the Offering, including pricing information
(the “Offering Information”). Such information may be provided to the Investor
by any means permitted under the Act, including the Prospectus Supplement and
oral communications.
 
9. No offer by the Investor to buy Units will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Jefferies on behalf of the Company) sending (orally, in writing or
by electronic mail) notice of its acceptance of such offer. An indication of
interest will involve no obligation or commitment of any kind until the Investor
has been delivered the Offering Information and this Agreement is accepted and
countersigned by or on behalf of the Company.
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
Number of Units: ______________________
 
Purchase Price Per Unit: $________________
 
Aggregate Purchase Price: $______________


 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 


 
Dated as of: August 13, 2007
 


________________________

INVESTOR
 
By:_________________________
Print Name:___________________
Title:________________________
Address:_____________________
 
 




Agreed and Accepted
this 13th day of August, 2007:


 
LEV PHARMACEUTICALS, INC.
 


By:_________________________
Name:
Title:
 
-4-

--------------------------------------------------------------------------------

 

ANNEX I
 
TERMS AND CONDITIONS FOR PURCHASE OF UNITS
 
1.    Authorization and Sale of the Units. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Units, which
consist of the Shares and the Warrants.
 
2.    Agreement to Sell and Purchase the Units; Placement Agent.
 
2.1   At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
 
2.2   The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them. The Investor and the Other Investors
are hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Subscription Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.” 


2.4   The Company has entered into a Placement Agent Agreement, dated August 13,
2007 (the “Placement Agreement”), with Jefferies & Company, Inc.,
CIBC World Markets Corp. and Morgan Joseph & Co. Inc. (the “Placement Agents”)
that contains certain representations, warranties, covenants and agreements of
the Company that may be relied upon by the Investor, which shall be a third
party beneficiary thereof. Investor acknowledges that the Company has agreed to
pay the Placement Agents a fee (the “Placement Fee”) in respect of the sale of
Units to the Investor.


2.5.   The Company covenants and agrees to use its best efforts to keep the
Registration Statement effective for as long as is needed to deliver freely
tradable Exercise Shares (as such term is defined in the Warrant to Purchase
Common Stock entered into by the Company in connection with the Offering).


3.    Closings and Delivery of the Units and Funds.
 
3.1   Closing. The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Transfer Agent to deliver
to the Investor the number of Shares set forth on the Signature Page registered
in the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor, (b) the Company shall cause to be delivered to the Investor a Warrant
to purchase a number of whole Warrant Shares determined by multiplying the
number of Shares (and Units) set forth on the signature page by the Warrant
Ratio and rounding down to the nearest whole number and (c) the aggregate
purchase price for the Units being purchased by the Investor will be delivered
by or on behalf of the Investor to the Company.
 
 
-5-

--------------------------------------------------------------------------------

 
3.2   Conditions to the Company’s Obligations. (a) The Company’s obligation to
issue and sell the Units to the Investor shall be subject to: (i) the receipt by
the Company of the purchase price for the Units being purchased hereunder as set
forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.


(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including without limitation,
those contained in the Placement Agreement, and to the condition that the
Placement Agent shall not have: (a) terminated the Placement Agreement pursuant
to the terms thereof or (b) determined that the conditions to the closing in the
Placement Agreement have not been satisfied. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Units that they have agreed to purchase from the Company.


3.3   Delivery of Funds.


(a) DWAC Delivery. If the Investor elects to settle the Units purchased by such
Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery system,
no later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall remit by wire transfer the amount
of funds equal to the aggregate purchase price for the Units being purchased by
the Investor to the following account designated by the Company and the
Placement Agents pursuant to the terms of that certain Escrow Agreement (the
“Escrow Agreement”) dated as of the date hereof, by and among the Company, the
Placement Agents and JPMorgan Chase Bank, N.A. (the “Escrow Agent”):


JPMorgan Chase Bank, N.A.
ABA # 021000021
Account Name: Lev Pharmaceuticals/Jefferies
Account Number: 304954853
 
Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agents on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of Jefferies & Company, Inc. (“Jefferies”), of the conditions set
forth in Section 3.2(b) hereof. The Placement Agents shall have no rights in or
to any of the escrowed funds, unless the Placement Agent and the Escrow Agent
are notified in writing by the Company in connection with the Closing that a
portion of the escrowed funds shall be applied to the Placement Fee. The Company
and the Investor agree to indemnify and hold the Escrow Agent harmless from and
against any and all losses, costs, damages, expenses and claims (including,
without limitation, court costs and reasonable attorneys fees) (“Losses”)
arising under this Section 3.3 or otherwise with respect to the funds held in
escrow pursuant hereto or arising under the Escrow Agreement, unless it is
finally determined that such Losses resulted directly from the willful
misconduct or gross negligence of the Escrow Agent. Anything in this Agreement
to the contrary notwithstanding, in no event shall the Escrow Agent be liable
for any special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Escrow Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.


 
-6-

--------------------------------------------------------------------------------

 
(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at Jefferies to be credited with the Shares
being purchased by the Investor have a minimum balance equal to the aggregate
purchase price for the Units being purchased by the Investor.


3.4   Delivery of Units.


(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor through DTC’s DWAC delivery system, no later than one (1) business day
after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a DWAC instructing
Securities Transfer Corp., the Company’s Transfer Agent, to credit such account
or accounts with the Units. Such DWAC instruction shall indicate the settlement
date for the deposit of the Shares, which date shall be provided to the Investor
by Jefferies. Simultaneously with the delivery to the Company by the Escrow
Agent of the funds held in escrow pursuant to Section 3.3 above, the Company
shall direct the Transfer Agent to credit the Investor’s account or accounts
with the Shares pursuant to the information contained in the DWAC.


(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Units purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify Jefferies of the account or accounts at Jefferies to be credited with the
Units being purchased by such Investor. On the Closing Date, the Company shall
deliver the Units to the Investor through DTC directly to the account(s) at
Jefferies identified by Investor and simultaneously therewith payment shall be
made by Jefferies by wire transfer to the Company.


4.    Representations, Warranties and Covenants of the Investor.
 
The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agents that:
 
4.1   The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in Units
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, (b) has answered all questions on the Signature Page
and the Investor Questionnaire and the answers thereto are true and correct as
of the date hereof and will be true and correct as of the Closing Date and (c)
in connection with its decision to purchase the number of Units set forth on the
Signature Page, has received and is relying only upon the Disclosure Package and
the documents incorporated by reference therein.


 
-7-

--------------------------------------------------------------------------------

 
4.2   (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Units, except as set forth or incorporated by reference in the Base Prospectus
or the Prospectus Supplement.
 
4.3    (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).
 
4.4   The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Units constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Units.
 
4.5    Since the date on which the Placement Agent first contacted such Investor
about the Offering, the Investor has kept the Offering confidential and has not
engaged in any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities). Each
Investor covenants that it will keep the Offering confidential and not engage in
any purchases or sales of the securities of the Company (including Short Sales)
prior to the time that the transactions contemplated by this Agreement are
publicly disclosed. Each Investor agrees that it will not use any of the Units
acquired pursuant to this Agreement to cover any short position in the Common
Stock if doing so would be in violation of applicable securities laws. For
purposes hereof, “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and all types of direct and indirect stock
pledges, forward sales contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.
 
5.    Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Units being
purchased and the payment therefor. The Placement Agents shall be third party
beneficiaries with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.
 
 
-8-

--------------------------------------------------------------------------------

 
6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electric confirmation of receipt and
will be delivered and addressed as follows:
 

(a)  
if to the Company, to:
 
Lev Pharmaceuticals, Inc.
675 Third Avenue, Suite 2200
New York, New York 10017
Attention: Joshua D. Schein, Ph.D.,
Chief Executive Officer
Facsimile: 212-682−2559


 
with copies to:
 
Becker & Poliakoff P.A.
45 Broadway
11th Floor
New York, NY 10006
Attention: Victor J. DiGioia
Facsimile: 212-557-0295

 
(b)  if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
 
7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
 
8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
 
9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
 
10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
 
 
-9-

--------------------------------------------------------------------------------

 
11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).
 
12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission), shall constitute written confirmation of the
Company’s sale of Units to such Investor.
 
13. Press Release. The Company and the Investor agree that the Company shall
issue a press release announcing the material terms of the Offering prior to the
opening of the financial markets in New York City on the business day
immediately after the date hereof.
 
14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agents pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.
 
 
-10-

--------------------------------------------------------------------------------

 

Exhibit A
 
LEV PHARMACEUTICALS, INC.
 
INVESTOR QUESTIONNAIRE
 
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:
 


1. The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:
 _________________________
2. The relationship between the Investor and the registered holder listed in
response to item 1 above:
 _________________________
3. The mailing address of the registered holder listed in response to item 1
above:
 _________________________
4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:
 _________________________
5. Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
 _________________________
6. DTC Participant Number:
 _________________________
7. Name of Account at DTC Participant being credited with the Shares:
 _________________________
8. Account Number at DTC Participant being credited with the Shares:
 _________________________    _________________________





 
 

--------------------------------------------------------------------------------

 


 

